United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       June 9, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 03-30988
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EMERSON C. NEWMAN,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 97-CR-68-2
                      --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Emerson   C.   Newman   appeals     from    the

district court’s issuance of an injunction prohibiting the disposal

of assets by Newman & Associates, Inc. (N & A), for purposes of

securing the repayment of Newman’s personal restitution debt.

Newman argues that the district court’s application of the doctrine

of reverse veil-piercing of the corporate form was improper in the

absence of any Louisiana authority approving of the practice, and

because the facts of Newman’s case failed to support the district

court’s alter ego analysis.    With respect to the latter argument,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Newman contends, in essence, that N & A’s facial compliance with

various   corporate      formalities   militates       against     the   district

court’s findings.

      First, even if there are neither statutory nor jurisprudential

examples of Louisiana applications precisely on point, Louisiana

has long recognized and applied the doctrine of piercing the veil

of single-shareholder, family, and other closely-held corporations

to   determine   alter    ego   status,    as   well    as   the    practice   of

disregarding     the   corporate    form    once    alter     ego    status    is

determined.      As for corporate formalities, Louisiana is like

virtually every other jurisdiction in treating the observance or

non-observance of such formalities as but one among several indicia

of alter ego, yet not as controlling in and of itself.

      We have reviewed the record and the briefs submitted by the

parties and are satisfied that the district court’s issuance of the

injunction prohibiting the disposal of N & A’s corporate assets did

not constitute an abuse of discretion.             See McClure v. Ashcroft,

335 F.3d 404, 408 (5th Cir. 2003); Century Hotels v. United States,

952 F.2d 107, 110 (5th Cir. 1992).

AFFIRMED.




                                       2